Exhibit 10.4

 

AMENDED AND RESTATED SERIES A PREFERRED STOCK

SUBSCRIPTION AGREEMENT

This Amended and Restated Series A Preferred Stock Subscription Agreement (this
“Agreement”) dated September 30, 2008, and effective as of March 31, 2008, by
and among SPAR Group, Inc., a Delaware corporation (the “Corporation”), each of
Robert G. Brown and William H. Bartels (each a “Shareholder”, and collectively,
the “Shareholders”), and SPAR Management Services, Inc., a Nevada corporation
wholly owned by the Shareholders (“SMSI”). The Corporation, the Shareholders and
SMSI (collectively, the “Parties”) are each parties to that certain Series A
Preferred Stock Subscription Agreement dated as of the 31st day of March, 2008
(as the same may be supplemented, modified, amended, restated or replaced from
time to time in the manner provided therein, the “Existing Subscription
Agreement”). The Parties desire to amend, restate and completely replace the
Existing Subscription Agreement in order to clarify and correct certain matters
contained therein.

Section 1.      Purchase and Sale of the Preferred Shares. Subject to the terms
and conditions of this Agreement, SMSI subscribes for and hereby purchases and
acquires from the Corporation, and the Corporation hereby sells and issues SMSI,
89,286 shares of the Corporation’s Series A Preferred Stock, par value $0.01 per
share (collectively, the “Preferred Shares”), at a purchase price of $1.12 per
Share, and the Corporation hereby acknowledges receipt from SMSI of the
aggregate purchase price of $100,000.32 (the “Purchase Price”), as payment in
full for all such Preferred Shares. Each of the Shareholders hereby acknowledge
and agree that, through their proportional ownership of SMSI, they will
indirectly (i.e., beneficially) own the Preferred Shares in the following
amounts specified for each Shareholder:

(a)

54,564 of Preferred Shares issued to SMSI are for the indirect benefit of Robert
G. Brown, and

(b)

34,722 of Preferred Shares issued to SMSI are for the indirect benefit of
William H. Bartels.

Section 2.      Representations and Covenants of the Corporation. In order to
induce them to enter into this Agreement, the Corporation represents and
warrants the following to each Shareholder: (a) the Corporation is and will
continue to be a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) the Corporation has and
will maintain full and unrestricted power, authority and legal capacity, and it
has been duly authorized and empowered, to the extent necessary to execute and
deliver this Agreement and make this Agreement enforceable against it; (c) the
Corporation has obtained and will maintain all qualifications, authorizations,
approvals and waivers, and it has satisfied and will continue to satisfy all
other applicable legal, governance and contractual requirements, to the extent
necessary to execute and deliver this Agreement and make this Agreement
enforceable against it; (d) this Agreement has been duly executed and delivered
by the Corporation, and, upon its execution by the Shareholders and SMSI, shall
constitute the legal, valid and binding obligation of the Corporation,
enforceable in accordance with its terms, except to the extent that its
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity; (e) the authorized capital stock of the
Corporation is 50,000,000 shares, consisting of (i) 47,000,000 shares of common
stock, par value $.01 per share, and (ii) 3,000,000 shares of preferred stock,
par value $.01 per share; (f) the holder’s conversion rights, Corporation’s
redemption rights, payment and liquidation preferences over common, and other
terms, provisions and conditions respecting the Preferred Shares are stated in
the Series A Preferred Stock Designation as filed with the Delaware Secretary of
State on March 28, 2008 (the “Series A Designation”); and (g) upon issuance in
accordance with the terms of this Agreement, the Preferred Shares will be duly
and validly authorized and issued and fully paid and nonassessable.

Section 3.      Representations and Warranties of Shareholders and SMSI. In
order to induce it to enter into this Agreement, each of the Shareholders and
SMSI represents and warrants (as to itself only) the following to the
Corporation as of the date hereof: (a) each Shareholder and SMSI has and will
maintain full and unrestricted power, authority and legal capacity to the extent
necessary to execute and deliver this Agreement and make this Agreement
enforceable against it; (b) SMSI has obtained and will maintain all
qualifications, authorizations, approvals and waivers, and he has satisfied and
will continue to satisfy all other applicable legal, governance and contractual
requirements, to the extent necessary to execute and deliver this Agreement and
make this Agreement enforceable against it; (c) this Agreement has been duly
executed and delivered by the Shareholders and SMSI, and, upon its execution by
the Corporation, shall constitute the legal, valid and binding obligation of the
Shareholders and SMSI, enforceable in accordance with its terms, except to the
extent that its enforcement is limited by bankruptcy, insolvency, reorganization

 

 

- 1 -

Series A Preferred Amended and Restated Subscription

 



 

--------------------------------------------------------------------------------

or other laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity; (d) the Shareholders are the sole
stockholders of SMSI and have knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of SMSI’s investment
in the Preferred Shares; (e) the Shareholders understand that an investment by
SMSI in the Corporation represents a high degree of risk and there is no
assurance that the Corporation’s business or operations will be successful; (f)
as an officer and director, each Shareholder regularly receives and reviews
information pertaining to the Corporation, including (without limitation) the
Corporation’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2007 (the “2007 Annual Report”), each Shareholder has received all of the
information that he requested in connection with the decision to cause SMSI to
purchase the Preferred Shares, each Shareholder has independently reviewed and
evaluated the 2007 Annual Report, the Series A Designation, and other
information provided by the Corporation in connection with the decision to
purchase the Preferred Shares, each Shareholder has had an opportunity to ask
questions and receive answers from the Corporation regarding the business,
properties, prospects and financial condition of the Corporation, and all such
questions have been answered to the full satisfaction of the Shareholders and
SMSI; (g) the Shareholders have considered carefully the risks attendant to an
investment in the Corporation and the Preferred Shares (including, without
limitation, the Risk Factors described in the 2007 Annual Report), and that, as
a consequence of such risks, each Shareholder understands SMSI could lose its
entire investment in the Preferred Shares; (h) each Shareholder further
understands that (i) neither the offering nor the sale of the Preferred Shares
has been registered under the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state laws in reliance upon exemptions from
the registration requirements of such laws, (ii) the Preferred Shares must be
held by SMSI indefinitely unless the sale or transfer thereof is subsequently
registered under the Securities Act and any applicable state laws, or an
exemption from such registration requirements is available, and (iii) the
Corporation will rely upon the representations and warranties made by SMSI in
this Agreement in order to establish such exemptions from the registration
requirements of the Securities Act and any applicable state laws; (i) the
Preferred Shares are being acquired for investment for SMSI’s own account for
the benefit of itself and (indirectly) its Shareholders, and not as a nominee or
agent and not with a view to the resale, transfer or distribution of all or any
part of the Preferred Shares to any other person within the meaning of the
Securities Act; (j) SMSI has no present intention of selling, transferring or
distributing any of the Preferred Shares, or granting any participation in any
of the Preferred Shares, to any other person within the meaning of the
Securities Act; and (k) SMSI does not have any contracts, understandings,
agreements or arrangements to sell, transfer or distribute any of the Preferred
Shares, or grant any participation in any of the Preferred Shares, to any other
person within the meaning of the Securities Act.

Section 4.      Further Assurances. The parties will, upon reasonable request,
execute and deliver all such further assignments, endorsements and other
documents as may be necessary in order to implement and perfect the purchase by
SMSI of the Preferred Shares.

Section 5.      Successors and Assigns; No Third Party Benefits; Headings, Etc.
The representations, warranties, covenants and other agreements made by or on
behalf of each party in this Agreement shall be binding upon the successors,
permitted assigns, heirs and legal representatives of such party and shall inure
to the benefit of the successors, permitted assigns, heirs and legal
representatives of each other party. The provisions of this Agreement are for
the exclusive benefit of the parties hereto, and, except as otherwise expressly
provided herein, no other person (including creditors of any party hereto) shall
have any right or claim against any party by reason of any of those provisions
or be entitled to enforce any of those provisions against any party. The section
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 6.      Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, (a) to the extent applicable, the
General Corporation Law and Article 8 of the Uniform Commercial Code of the
State of Delaware, each as amended, and (b) to the extent that such Delaware
laws are not applicable, the applicable law of the State of New York other than
those conflict of law rules that would defer to the substantive laws of any
other jurisdiction.

Section 7.      Counterparts and Amendments. This Agreement or any amendment
hereto may have been executed in two or more counterparts of the entire document
or its signatures pages, any of which may have been delivered by telecopy, pdf
or other electronic means, and all of which, when taken together, shall
constitute a single agreement binding upon all of the parties hereto. Except for
a party’s consent or waiver hereunder (which need only be signed by it), each
and every supplement, modification and amendment respecting this Agreement shall
be in writing and signed by all of the parties hereto.

 

 

- 2 -

Series A Preferred Amended and Restated Subscription

 



 

--------------------------------------------------------------------------------

Section 8.      Entire Agreement. This Agreement contains the entire agreement
of the parties, and supersedes and completely replaces all prior and other
communications, discussions and other representations, warranties, promises,
assurances, agreements and understandings (whether written, oral, express,
implied or otherwise) between the parties, with respect to the matters contained
in this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPAR Management Services, Inc.
 
 

By:

     

/s/ Robert G. Brown

Name:

Robert G. Brown

 

Title:

Chairman, Chief Executive Officer and President


  
/s/ Robert G. Brown Robert G. Brown
  
/s/ William H. Bartels William H. Bartels

SPAR Group, Inc.
 
 

By:

   

/s/ James R. Segreto

Name:

James R. Segreto

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

- 3 -

Series A Preferred Amended and Restated Subscription

 



 

 